USCA4 Appeal: 21-2041      Doc: 9        Filed: 01/24/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2041


        BRENDA COLEMAN GILLIS,

                            Debtor - Appellant,

                     v.

        SUZANNE E. WADE,

                            Trustee - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. David J. Novak, District Judge. (3:21-cv-00309-DJN)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Brenda Coleman Gillis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2041         Doc: 9       Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Brenda Coleman Gillis seeks to appeal the district court’s order dismissing her

        appeal from the bankruptcy court’s order. We dismiss the appeal for lack of jurisdiction

        because the notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on July 12, 2021. Gillis filed the notice of appeal

        on September 20, 2021. Because Gillis failed to file a timely notice of appeal or to obtain

        an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED




                                                      2